                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                     WESTERN DIVISION

                                            No. 5:15-CR-184-FL


    UNITED STATES OF AMERICA                          )
                                                      )
                        v.                            )
                                                      )                  ORDER
    JOHN BOYNTON SIDBURY,                             )
                                                      )
                     Defendant.                       )


           This matter comes before the court on Defendant John Boynton Sidbury's motion for return
I
    of property. [DE-424]. In May 2015, Sidbury was kidnapped, tortured, and robbed by four

    individuals who took multiple _items of his property and were subsequently prosecuted for their

    offenses. See UnitedStatesv. Bey,   ~t al., No.   5:15-CR-166-BR; Def.'s Mot. [DE-424] ii 1. Sidbury

    contends that law enforcement seized multiple items of his property in the course of the kidnapping

    investigation that were later introduced as eviqence at trial. Def.'s Mot. [DE-424]    ii 2.   Sidbury

    seeks the return of personal property, which he contends remains in the custody of the court, to wit:

    his North Carolina driver's license, social security card, and two Apple iPhones. Id       ii 3.   The

    Government consents to the motio.n. Id at 2.

           Fed. R. Crim. P. 41(g) provides, in relevant part, that:

           [a] person aggrieved by an unlawful search and seizure of property or by the
           deprivation of property may move for the property's return. The motion must be
           filed in the district where the property was seized. The court must receive evidence
           on any factual issue necessary to decide the motion. If it grants the motion, the court
           must return the property to the movant, but may impose reasonable conditions to
           protect access to the property and its use in later proceedings.
A motion under Rule 41 (g) should be denied "if the defendant is not entitled to lawful possession

of the seized property, the property is contraband or subject to forfeiture or the government's need

for property as evidence continues." United States .v. Mills, 991 F .2d 609, 612 (9th Cir. 1993) (citing

United States v. Van Cauwenberghe, 934 F.2d 1048, 1061 (9th Cir. 1991)).

       The court finds that Sidbury is entitled to the return of his North Carolina driver's license,

social security card, and two Apple iPhones, which are marked as Government Exhibits 101, 127,

and 128 in United States v. Bey, et al., No. 5:15-CR-166-BR [DE-231]. The Clerk's Office in

Raleigh has confirmed that those items remain in the possession of the court, and the Government

does not oppose the return of those.items to Sidbury. Accordingly, the motion is allowed, and the

Clerk's Office is authorized to release to Sidbury's counsel Sidbury's North Carolina driver's

license, social security card, and two Apple iPhones, which are marked as Government Exhibits 101,

127, and 128 in United States v. Bey, et al., No. 5:15-CR-166-BR [DE-231].

        So ordered, the l!e_ day of October 2019.


                                                   ~J..,....1-~                  f
                                               Robert B. Jones, Jr.
                                               United States Magistrate Judge




                                                   2
